            Case 1:19-cv-01707-TCB Document 25 Filed 08/19/19 Page 1 of 1



                                             UNITED STATES DISTRICT COURT
                                             NORTHERN DISTRICT OF GEORGIA
                                                   ATLANTA DIVISION




   EILEEN CARR; CLAYTON
   KOLB; SAMUEL STANTON;
   DONRICH YOUNG; JANE DOE
   I; JANE DOE II; and JANE DOE
   III, on behalf of themselves and
   all others similarly situated,

                                Plaintiff,                              CIVIL ACTION FILE

   vs.                                                                  NO. 1:19-cv-1707-TCB

   GRAND CANYON UNIVERSITY,
   INC.; and GRAND CANYON
   EDUCATION, INC. d/b/a GRAND
   CANYON UNIVERSITY,

                                Defendant.


                                                    JUDGMENT

         This action having come before the court, Honorable Timothy C. Batten, Sr., United States District Judge, for

consideration of defendant’s motion to dismiss, and the court having granted said motion, it is

         Ordered and Adjudged that the action be, and the same hereby is, dismissed with respect to the claims

asserted by the Plaintiffs with the exception of Plaintiff Donrich Young, and with respect to the declaratory judgment

claim asserted by all Plaintiffs.

Dated at Atlanta, Georgia, this 19th day of August, 2019.

                                                                          JAMES N. HATTEN
                                                                          CLERK OF COURT


                                                                  By:      s/ Uzma S. Wiggins
                                                                            Deputy Clerk

Prepared, Filed, and Entered
in the Clerk=s Office
August 19, 2019
James N. Hatten
Clerk of Court

By: s/ Uzma S. Wiggins
        Deputy Clerk
